Title: To Thomas Jefferson from Thomas Nelson, Jr., 4 February 1776
From: Nelson, Thomas, Jr.
To: Jefferson, Thomas


                    
                        Dear Jefferson
                        Philadelphia. [Fe]by 4th. 1776.
                    
                    I had written to you soon after the repulse of our Troops at Quebec, giving you, as I thought, a true state of that unfortunate affair; but upon comparing it, (altho I had my information from a person who pretended to know a good deal of the matter) with one that I saw afterwards, I found they differ’d so materially that I burnt my Letter and determin’d to leave you to the News papers for your intelligence.
                    We have late advices from England, which you will see in the inclos’d papers. I had rather send you a dozen Ledgers and Evening Posts, than transcribe three paragraphs out of them. But I have good News for you, which neither of these papers contains. A Vessel arriv’d two nights ago with 60 Tons of Salt Petre, 13 Tons of Gunpowder and 2000 Stands of Arms and we are in daily expectation of 25 Tons more of Gun powder.
                    Troops are marching every day from hence to support the remains of our Army before Quebec. The Eastern Governments are raising Men for the same purpose. One Battallion has already march[ed] from Connecticut, so that We are still in hopes of reducing the Garrison before it can be reliev’d in the Spring.
                    General Washington has sent Major General Lee [to] New York at the head of 1200 Volunteers from Connecticut to defend that Province against a detachment sent from Boston, which the General was informed by a deserter, was certainly intended for that place. The Deserter, I fancy, was mistaken, sufficient time having elaps’d since they sail’d for their arriving there, and we have no account of them. The Committee of safety of New York however sent a remonstra[nce] to Lee setting forth the extreme danger the City would be in from the Men of War, should he ente[r] it, and especially as they were apprehensive he intended to make an attack upon the Ships. Lee sent the remonstrance to Congress and wrote the President that he thought it his Duty to carry his Orders into execution, which he was preparing to do with the first division, the rest of the Troops being ready to support him. The Letter and remonstrance  being read, a violent debate arose on one side as to the propriety of an armed force from one province, entering another without permission of the civil power of that province, or without express orders of Congress. It was alledged that this was setting up the Military above the Civil. On the other side was urged the absolute necessity of securing that province, the loss of which would cut off all communication between the Northern and Southern Colonies and which if effected would ruin America. The debate ended in the appointment of a Committee of Congress to confer with Lee and the Committee of Safety. Harrison, Lynch and Allen were the Committee and they sat out the next day upon their Ambassy, but what the result has been we are not inform’d, not having heard from them since they went.
                    You would be surpriz’d to see with how much dispatch we have done business since Dyer and Gaddesden left us. The former you know was superseeded and the latter was order’d home to take command of his Regiment.
                    I have much more to say to you but the person who carrys this to you is impatient to set out on his journey. He is one of your County Men by the name of Blane.
                    You must certainly bring Mrs. Jefferson with you. Mrs. Nelson shall nurse her in the small pox and take all possible care of her. We expect Braxton every day and then I shall beat a march for a few Weeks. I have not time to add more than to desire my Compliments to Mrs. Jefferson and to beg that you will believe me Your sincere friend & hb Sert.,
                    
                        Thos Nelson Jr
                    
                    
                        P: S: I send you a present of 2/ worth of Common Sense. I had like to have omitted to send you a present from the Quakers also.
                    
                